DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Status of Claims
In the amendment filed 07/05/2022 the following occurred: Claims 1, 10, and 19 were amended. In the supplemental amendment field 08/12/2022 the following occurred: Claims 1, 10, and 19 were amended. These amendments are ENTERED. Claims 1-3, 5-12, and 14-20 are presented for examination.

Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-12, and 14-20 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record - U.S. Patent Application Publication 2013/0179192 to Rajendran, U.S. Patent Application Publication 2015/0067112 to Gokhale, and U.S. Patent Application Publication 2013/0208966 to Zhao - does not teach the invention in the particular combination claimed in the independent claims as amended; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. Dependent claims are hereby indicated as being allowed for at least the same rational as applied to the independent claims above, and incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and include:
U.S. Patent Application Publication 2014/0372149 to Friese (see abstract);
U.S. Patent Application Publication 2009/0276463 to Miller (see abstract); and
U.S. Patent Application Publication 2014/0149794 to Shetty (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626